Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION AND DEFINITIONS

 

1.1.1 Seller:

  TNP SRT Waianae Mall, LLP, a Delaware limited liability company

1.1.2 Purchaser

  A & B Properties, Inc., or its affiliated designee

1.1.3 Purchase Price:

  Thirty Million Five Hundred Thousand and No/100 Dollars ($30,500,000.00)

1.1.4 Deposit:

  Five Hundred Thousand No/100 Dollars ($500,000.00) the “Deposit,” including
interest thereon), to be deposited in accordance with Section 3.1 below.

1.1.5 Title Company:

 

Title Guaranty of Hawaii, Inc.

235 Queen Street

Honolulu, Hawaii

Attn: Anne Monette

Telephone No: 539-7733

Facsimile No: 521-0287

E-mail: amonette@tghawaii.com

1.1.6 Escrow Agent:

 

Title Guaranty Escrow Services, Inc.

235 Queen Street

Honolulu, Hawaii

Attn: Ann Oshiro

Telephone No: 521-9213

Facsimile No: 521-0280

E-mail: aoshiro@tghawaii.com

 

PURCHASE AND SALE AGREEMENT – Page 1



--------------------------------------------------------------------------------

1.1.7 Broker:  

Farris Lee Investments

Attn: Rick Chichester

18301 Von Karman Avenue, Suite 800

Irvine, California 92612

1.1.8 Effective Date:

  The date this Agreement is fully executed by Purchaser and Seller. 1.1.9
Property Information Delivery Date:   The date which is five (5) business days
after the Effective Date. 1.1.10 Title Commitment Delivery Date:   The date
which is five (5) business days after the Effective Date, or as soon as
practicable thereafter.

1.1.11 Title and Survey Review Period:

  The period ending at 5:00 p.m. Hawaii time ten (10) days prior to the
expiration of the Due Diligence Period.

1.1.12 Due Diligence Period:

  The period ending at 5:00 p.m. Hawaii time on the date that is forty-five (45)
days following the Effective Date of this Agreement.

1.1.13 Closing Date:

  The date which the later of (i) is fifteen (15) days following the expiration
of the Due Diligence Period; or (ii) five (5) business days following the date
on which all Closing Conditions (defined in Section 7 below) have been
satisfied. If the Closing date has not occurred by January 15, 2013, absent
default by either party, this Agreement shall terminate and the Deposit shall be
returned to Purchaser.

Section 1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

COST   

RESPONSIBLE

PARTY

Title Commitment required to be delivered pursuant to Section 5.1.

  

Seller  1/2

Purchaser  1/2

   

Premium for extended coverage Title Policy required to be delivered pursuant to
Section 5.4.

  

Seller  1/2

Purchaser  1/2

   

Premium for any endorsements desired by Purchaser

   Purchaser    

Costs of Survey and/or any revisions, modifications or recertifications thereto

   Purchaser    

Costs for UCC searches

  

Seller  1/2

Purchaser  1/2

   

Recording fees

   Seller    

Conveyance taxes

   Seller    

Any deed taxes, documentary stamps, intangible taxes, mortgage taxes or other
similar taxes, fees or assessments

   Seller    

Any escrow fee charged by Escrow Agent for holding the Deposit or conducting the
Closing

  

Purchaser:  1/2

Seller:  1/2

   

Real Estate Sales Commission to Broker

   Seller    

All other closing costs, expenses, charges and fees

  

As customary in

Hawaii

 

PURCHASE AND SALE AGREEMENT – Page 2



--------------------------------------------------------------------------------

Section 1.3 Notice Addresses:

 

Purchaser:

A & B Properties, Inc.

822 Bishop Street

Honolulu, Hawaii 96813

Attention: Lance Parker

Telephone: (808) 525-6627

Facsimile: (808) 525-8447

E-mail: lparker@abprop.com

 

Copy to:

Alexander & Baldwin, LLC

822 Bishop Street

Honolulu, Hawaii 96813

Attention: Charles Loomis

Telephone: (808) 525-8451

Facsimile: (808) 525-6678

E-mail: cloomis@abinc.com

  And to:  

Gino L. Gabrio

1000 Bishop Street, 10th Floor

Honolulu, Hawaii 96813

Telephone: (808) 521-9335

Facsimile: (808) 540-5029

E-mail: ggabrio@cades.com

Seller:

  Copy to:

TNP SRT Waianae Mall, LLC

c/o TNP Strategic Retail Trust, Inc.

1900 Main Street, Suite 700

Irvine, California 92614

Attention: Tim O’Brien

Telephone: (949) 833-8252

Facsimile: (949) 252-0212

E-mail: tob@tnpre.com

 

Kaplan & Frank, PLC

7 East Second Street

Richmond, Virginia 23224

Attention: D. Zachary Grabill

Telephone: (804) 525-1797

Facsimile: (804) 525-1798

E-mail: zgrabill@kv-legal.com

ARTICLE 2

PROPERTY

Section 2.1 Property. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following property (collectively, the “Property”):

2.1.1 Real Property. That certain land having an address of 86-120 Farrington
Highway, Waianae, Hawaii 96792, and more particularly described in Exhibit A
attached hereto (the “Land”), together with (a) all of Seller’s interest in and
to all improvements located thereon (“Improvements”), (b) without warranty, all
right, title and interest of Seller, if any, in and to the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining thereto, and (c) without warranty, all right, title, and
interest of Seller, if any, in and to all strips and gores and any land lying in
the bed of any street, road or alley, open or proposed, adjoining the Land
(collectively, the “Real Property”). The Real Property contains approximately
15.62 acres improved with a retail shopping center having a total leasable area
of approximately 171,065 square feet, commonly known as Waianae Mall.

 

PURCHASE AND SALE AGREEMENT – Page 3



--------------------------------------------------------------------------------

2.1.2 Leases. All of Seller’s right, title and interest, without warranty
(except as otherwise specifically set forth in this Agreement) in those certain
leases of the Real Property described on Exhibit B attached hereto with the
tenants thereto (collectively, the “Tenants”), including amendments to the
Leases which may be made by Seller after the Effective Date and prior to Closing
as permitted by this Agreement (collectively, the “Leases”).

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest,
without warranty, in the equipment, machinery, furniture, furnishings, supplies
and other tangible personal property, if any, owned by Seller and now or
hereafter located in and used in connection with the operation, ownership or
management of the Real Property, but specifically excluding any items of
personal property owned or leased by Seller’s property manager or Tenant at or
on the Real Property and further excluding any items of personal property by
third parties and leased to Seller (collectively, the “Tangible Personal
Property”).

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trademarks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller); contract
rights related to the operation, ownership or management of the Real Property,
including maintenance, service, construction, supply and equipment rental
contracts, if any (collectively, the “Service Contracts”) (but only to the
extent Seller’s obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); warranties; governmental permits, approvals and
licenses, if any; and telephone exchange numbers (all of the items described in
this Section 2.1.4 collectively referred to as the “Intangible Personal
Property”). Tangible Personal Property and Intangible Personal Property shall
not include (a) any appraisals or other economic evaluations of, or projections
with respect to, all or any portion of the Property, (b) any documents,
materials or information which are subject to attorney/client, work product or
similar privilege, which constitute attorney communications with respect to the
Property and/or Seller, or which are subject to a confidentiality agreement, and
(c) any such intangible personal property owned by the Tenant.

ARTICLE 3

DEPOSIT

Section 3.1 Deposit and Investment of Deposit. Within three (3) business days
after the Effective Date, Purchaser shall deposit the Deposit with Escrow Agent.
If upon the expiration of the Due Diligence Period, this Agreement is still in
force and effect, the Deposit shall become non-refundable to Purchaser, except
in the event of default by Seller hereunder, or in the event this Agreement is
otherwise terminated in accordance with its terms. Escrow Agent shall invest the
Deposit in government insured interest-bearing accounts satisfactory to
Purchaser, shall not commingle the Deposit with any funds of Escrow Agent or
others, and shall promptly provide Purchaser and Seller with confirmation of the
investments made. Such account shall have no penalty for early withdrawal, and
Purchaser accepts all risks with regard to such account.

Section 3.2 Independent Consideration. If Purchaser elects to terminate this
Agreement for any reason and is entitled to receive a return of the Deposit
pursuant to the terms hereof, the Escrow Agent shall first disburse to Seller
One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s performance under this Agreement (“Independent Consideration”), which
shall be retained by Seller in all instances.

 

PURCHASE AND SALE AGREEMENT – Page 4



--------------------------------------------------------------------------------

Section 3.3 Form; Failure to Deposit. The Deposit shall be in the form of a
certified or cashier’s check or the wire transfer to Escrow Agent of immediately
available U.S. federal funds. If Purchaser fails to timely deposit any portion
of the Deposit within the time periods required, Seller may terminate this
Agreement by written notice to Purchaser, in which event any Deposit that has
previously been deposited by Purchaser with Escrow Agent shall be immediately
delivered to Purchaser and thereafter the parties hereto shall have no further
rights or obligations hereunder, except for rights and obligations which, by
their terms, survive the termination hereof.

Section 3.4 Disposition of Deposit. The Deposit shall be applied as a credit to
the Purchase Price at Closing; provided, however, if Purchaser deposits the
entire amount of cash funds required to close at Closing, then the Deposit shall
be returned to Purchaser, but only in the event Closing actually occurs. If
Purchaser does not affirmatively accept the Property in writing, with notice
thereof to Escrow Agent, prior to the expiration of the Due Diligence Period
pursuant to Section 4.4, Escrow Agent shall pay the entire Deposit (less the
Independent Consideration) to Purchaser one business day following the end of
the Due Diligence Period. No notice to Escrow Agent from Seller shall be
required for the release of the Deposit to Purchaser by Escrow Agent if this
Agreement is terminated pursuant to Section 4.4. In the event of a termination
of this Agreement by either Seller or Purchaser for any reason other than
pursuant to Section 4.4, Escrow Agent is authorized to deliver the Deposit to
the party hereto entitled to same pursuant to the terms hereof on or before the
third (3rd) business day following receipt by Escrow Agent and the
non-terminating party of written notice of such termination from the terminating
party, unless the other party hereto notifies Escrow Agent that it disputes the
right of the other party to receive the Deposit. In such event, Escrow Agent may
interplead the Deposit into a court of competent jurisdiction in the county in
which the Deposit has been deposited. All reasonable attorneys’ fees and costs
and Escrow Agent’s costs and expenses incurred in connection with such
interpleader shall be assessed against the party that is not awarded the
Deposit, or if the Deposit is distributed in part to both parties, then in the
inverse proportion of such distribution.

ARTICLE 4

DUE DILIGENCE

Section 4.1 Due Diligence Materials To Be Delivered. Seller shall deliver to
Purchaser a preliminary title report, boundary survey, copies of any surveys,
Leases (including amendments, guaranties, any letter agreements and assignments
which are then in effect), licenses, permits, operating expense reports,
environmental reports, engineering reports, plans and drawings, appraisals, and
other non-privileged documents (the “Property Information”) on or before the
Property Information Delivery Date. Seller’s obligations to deliver the items
listed in this Section 4.1 shall be limited to the extent such items are in the
possession of Seller or its property management company. To the extent such
items are in Seller’s possession and control, Seller shall deliver to Purchaser
for Purchaser’s review the following items and information (the “Additional
Property Information”) on or before the Property Information Delivery Date: any
files pertaining to the Leases, such as but not limited to tenant correspondence
and correspondence with prospective tenants (“Lease Files”), any files
pertaining to the Property, including but not limited to correspondence with
governmental authority and such other materials as reasonably requested by
Purchaser.

Section 4.2 Intentionally Omitted.

 

PURCHASE AND SALE AGREEMENT – Page 5



--------------------------------------------------------------------------------

Section 4.3 Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
notice to Tenant as permitted or required under the Lease, for the purpose of
conducting reasonably necessary tests, including surveys and architectural,
engineering, geotechnical and environmental inspections, including Phase I
environmental testing and tests, provided that (a) Purchaser must give Seller
one business day’s prior telephone or written notice of any such inspection or
test, and with respect to any intrusive inspection or test (i.e., core sampling
or Phase II environmental testing) must obtain Seller’s prior written consent to
(which consent may be given or withheld in Seller’s sole discretion), (b) prior
to performing any inspection or test, Purchaser must deliver a certificate of
insurance to Seller evidencing that Purchaser and its contractors, agents and
representatives have in place in an amount not less than $1,000,000 of
commercial general liability insurance and workers compensation insurance for
its activities on the Property in terms and amounts reasonably satisfactory to
Seller covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Seller as an additional insured thereunder, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser’s
responsibilities set forth in Section 4.9 below. Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests. Subject to the
provisions of Section 4.7 hereof, Purchaser or Purchaser’s representatives may
meet with any tenant; provided, however, Purchaser must contact Seller at least
one business day in advance by telephone to inform Seller of Purchaser’s
intended meeting and to allow Seller the opportunity to attend such meeting if
Seller desires. Subject to the provisions of Section 4.7 hereof, Purchaser or
Purchaser’s representatives may meet with any governmental authority for the
sole purpose of gathering information in connection with the transaction
contemplated by this Agreement; provided, however, Purchaser must contact Seller
at least one full business day in advance by telephone to inform Seller of
Purchaser’s intended meeting and to allow Seller the opportunity to attend such
meeting if Seller desires.

Section 4.4 Due Diligence/Termination. Purchaser shall have until 5:00 p.m.
Hawaii time on the last day of the Due Diligence Period in which to (a) examine,
inspect, and investigate the Property Information and the Additional Property
Information (collectively, the “Property Documents”) and the Property and, in
Purchaser’s sole and absolute judgment and discretion, determine whether the
Property is acceptable to Purchaser, (b) obtain all necessary internal
approvals, and (c) satisfy all other contingencies of Purchaser. Notwithstanding
anything to the contrary in this Agreement, this Agreement shall terminate
without notice by Purchaser if Purchaser fails to give a written notice of
acceptance of the Property to Seller and Escrow Agent (the “Due Diligence
Acceptance Notice”) on or before 5:00 p.m. Hawaii time on the last day of the
Due Diligence Period. If Purchaser gives a Due Diligence Acceptance Notice, this
Agreement shall continue in full force and effect and Purchaser shall be deemed
to have waived its right to terminate this Agreement pursuant to this
Section 4.4.

Section 4.5 Return of Documents and Reports. As additional consideration for the
transaction contemplated herein, Purchaser shall provide to Seller, if this
Agreement is terminated in accordance with Section 4.4, copies of all third
party reports, investigations and studies, other than economic analyses
(collectively, the “Reports” and, individually, a “Report”) prepared for
Purchaser in connection with its due diligence review of the Property,
including, without limitation, any and all Reports involving structural or
geological conditions, environmental, hazardous waste or hazardous substances
contamination of the Property, if any ; provided, however, Purchaser shall have
no obligation to provide to Seller copies of any confidential reports or
analysis prepared by Purchaser in connection with the acquisition of the
Property. The Reports shall be delivered to Seller without any representation or
warranty as to the completeness or accuracy of the Reports or any other matter
relating thereto. Purchaser’s obligation to deliver the Property Documents and
the Reports to Seller shall survive the termination of this Agreement.

 

PURCHASE AND SALE AGREEMENT – Page 6



--------------------------------------------------------------------------------

Section 4.6 Service Contracts. On or prior 5:00 p.m. Hawaii time on the last day
of the Due Diligence Period, Purchaser will advise Seller in writing of which
Service Contracts it will assume and for which Service Contracts Purchaser
requests that Seller deliver written termination at or prior to Closing. Seller
shall deliver at Closing notices of termination of all Service Contracts that
are not so assumed. Purchaser must assume the obligations arising from and after
the Closing Date under those Service Contracts (a) that Purchaser has agreed to
assume, and (b) for which a termination notice is delivered as of or prior to
Closing but for which termination is not effective until after Closing.

Section 4.7 Proprietary Information; Confidentiality. Purchaser acknowledges
that the Property Documents are proprietary and confidential and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property. Purchaser shall not use the Property Documents for
any purpose other than as set forth in the preceding sentence. Purchaser shall
not disclose the contents to any person other than to those persons who are
responsible for determining the feasibility of Purchaser’s acquisition of the
Property and who have agreed to preserve the confidentiality of such information
as required hereby (collectively, “Permitted Outside Parties”). At any time and
from time to time, within two business days after Seller’s request, Purchaser
shall deliver to Seller a list of all parties to whom Purchaser has provided any
Property Documents or any information taken from the Property Documents.
Purchaser shall not divulge the contents of the Property Documents and other
information except in strict accordance with the confidentiality standards set
forth in this Section 4.7. In permitting Purchaser to review the Property
Documents or any other information, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.

Section 4.8 No Representation or Warranty by Seller. Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents or the source(s) thereof. Purchaser
further acknowledges that some if not all of the Property Documents were
prepared by third parties other than Seller. Except as expressly stated herein,
Seller expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Property Documents, or in any
other written or oral communications transmitted or made available to Purchaser.
Except as expressly stated herein, Purchaser shall rely solely upon its own
investigation with respect to the Property, including, without limitation, the
Property’s physical, environmental or economic condition, compliance or lack of
compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Except as expressly stated herein, Seller
has not undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and are providing the Property Documents
solely as an accommodation to Purchaser.

Section 4.9 Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not materially disturb the Tenants or
interfere with use of the Property pursuant to the Leases; (b) not interfere
with the operation and maintenance of the Property; (c) not damage any part of
the Property or any personal property owned or held by the Tenant or any third
party; (d) not injure or otherwise cause bodily harm to Seller or its agents,
guests, invitees, contractors and employees or Tenant or their guests or
invitees; (e) comply with all applicable laws; (f) promptly pay when due the
costs of all tests, investigations, and examinations done with regard to the
Property; (g) not permit any liens to attach to the Real Property by reason of
the exercise of its rights hereunder; (h) repair any damage to the Real Property
resulting directly or indirectly from any such inspection or tests; and (i) not
reveal or disclose prior to Closing any information obtained during the Due
Diligence Period concerning the Property and the Property Documents to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in Section 4.7 above, or except as may be otherwise required
by law.

 

PURCHASE AND SALE AGREEMENT – Page 7



--------------------------------------------------------------------------------

Section 4.10 Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of
Section 4.3, Section 4.7 and Section 4.9; provided, however, the indemnity shall
not extend to protect Seller from any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser’s actions do not aggravate any pre-existing liability of
Seller. Purchaser also hereby agrees to indemnify, defend and hold the Tenant
harmless from and against any and all claims, causes of action, damages,
liabilities and expenses which such tenant may suffer or incur due to
Purchaser’s breach of its obligation under Section 4.7 above to maintain the
confidential nature of any Property Documents or other information relative to
such tenant. Purchaser’s obligations under this Section 4.10 shall survive the
termination of this Agreement and shall survive the Closing.

ARTICLE 5

TITLE AND SURVEY

Section 5.1 Title Commitment. Seller shall cause to be prepared and delivered to
Purchaser on or before the Title Commitment Delivery Date: (a) the most recent
commitment for title insurance or preliminary title report in Seller’s
possession (the “Title Commitment”) issued by the Title Company, and (b) copies
of all documents of record referred to in the Title Commitment as exceptions to
title to the Property.

Section 5.2 New or Updated Survey. Purchaser may elect, at its sole cost and
expense, to obtain a new survey or revise, modify, or re-certify an existing
survey (“Survey”) as necessary in order for the Title Company to delete the
survey exception from the Title Policy or to otherwise satisfy Purchaser’s
objectives.

Section 5.3 Title Review. Purchaser shall have the right to object to: (i) any
matters set forth in the Commitment deemed unacceptable to Purchaser in
Purchaser’s sole discretion (“Title Objections”) and (ii) any matters disclosed
by the Survey that are unacceptable to Purchaser in Purchaser’s sole discretion
(“Survey Objections”), provided that Purchaser delivers written notice of any
Title Objections or Survey Objections on or before 5:00 p.m. Hawaii Time on the
date that is ten (10) days prior to the expiration of the Due Diligence Period;
otherwise any such objections shall be deemed to be waived. If Purchaser
delivers in a timely manner written notice of any valid Title Objections and/or
Survey Objections (collectively, “Objections”), then Seller shall within five
(5) days following receipt of any Objections from Purchaser notify Purchaser in
writing (“Seller’s Response”) whether Seller elects, to: (i) cure any such
Objections on or prior to the Closing Date, or (ii) not to cure any such
Objections. In the event Seller fails to deliver Seller’s Response to Purchaser
within such five (5) day period, Seller shall be deemed to have elected not to
cure any of Purchaser’s Objections. If Seller’s Response states that Seller
elects not to cure any of Purchaser’s Objections on or prior to Closing, or if
Seller is deemed to have elected not to cure any of Purchaser’s Objections as
set forth above, then, prior to the expiration of the Due Diligence Period,
Purchaser shall elect to either: (x) terminate this Agreement, whereupon Escrow
Agent shall promptly deliver the Deposit to Purchaser, or (y) waive the
Objections and proceed to purchase the Property with such condition of title as
Seller is able to convey and/or subject to the Objections, without a reduction
of the Purchase Price therefor, in which event the items objected to which were
not cured shall be deemed to be acceptable to Purchaser. If Purchaser fails to
timely make such election, then Purchaser shall be deemed to have elected to
purchase the Property pursuant to the foregoing clause (y). If any supplement to
the Commitment or Survey identifies any new matter of title or survey affecting
the Property arising subsequent to the date of the Commitment and the Survey
Purchaser shall have the right to make supplemental objections to all such
matters by giving written notice to seller within five (5) days following
Purchaser’s receipt of such supplement (a “Supplemental

 

PURCHASE AND SALE AGREEMENT – Page 8



--------------------------------------------------------------------------------

Objection”). If Purchaser delivers in a timely manner written notice of any
valid Supplemental Objections, then Seller shall within two (2) days following
receipt of any Supplemental Objections from Purchaser deliver to Purchaser
Seller’s Response, i.e., whether Seller elects, to: (i) cure any such
Supplemental Objections on or prior to the Closing Date, or (ii) not to cure any
such Supplemental Objections. In the event Seller fails to deliver Seller’s
Response to Purchaser within such two (2) day period, Seller shall be deemed to
have elected not to cure any of Supplemental Objections. In such event,
Purchaser’s right to terminate shall be as set forth above in this Agreement.

Section 5.4 Release of Mortgages, Liens and Encumbrances. Except for (a) real
estate taxes and assessments not yet due and payable as of the Closing, (b) the
Assumed Encumbrances (defined below), (c) the Assumed Loan Documents (defined
below) and (d) liens and other encumbrances arising from the actions Purchaser
or Purchaser’s agents, employees or contractors, all mortgages, liens and other
encumbrances shall be paid by Seller at or prior to Closing and removed from
record by the Title Company. The provisions of this Section 5.4 shall be a
condition precedent to Purchaser’s obligations to close under this Agreement and
the failure of Seller to remove the mortgages, liens and other encumbrances
required to be removed by Seller shall be a default by Seller.

ARTICLE 6

OPERATIONS AND RISK OF LOSS

Section 6.1 Ongoing Operations. From the Effective Date through Closing:

6.1.1 Lease and Service Contracts. Seller will perform its material obligations
under the Leases and the Service Contracts.

6.1.2 New Contracts. Except as provided in Section 6.1.4, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing, except contracts entered into in the ordinary course of business
that are terminable without cause and without the payment of any termination
penalty on not more than 30 days’ prior notice.

6.1.3 Maintenance of Improvements; Removal of Personal Property. Subject to
Section 6.2 and Section 6.3, Seller shall maintain or cause the Tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

6.1.4 Leasing. After the expiration of the Due Diligence Period, Seller will not
amend, modify, or terminate the Leases or execute any new Leases (a) without
providing Purchaser all relevant supporting documentation, as reasonably
determined by Seller, including, without limitation, tenant financial
information to the extent in Seller’s possession, and (b) without prior written
approval of Purchaser, not to be unreasonably withheld, conditioned and/or
delayed. Purchaser agrees to give Seller written notice of approval or
disapproval of a proposed amendment, modification, or termination of any of the
Leases or any new Leases within five business days after Purchaser’s receipt of
request for the same. If Purchaser does not respond to Seller’s request within
such time period, then Purchaser will be deemed to have approved such amendment.

Section 6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall estimate the cost to repair and the time required to
complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

 

PURCHASE AND SALE AGREEMENT – Page 9



--------------------------------------------------------------------------------

6.2.1 Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, either Seller or Purchaser
may, at its option, terminate this Agreement by delivering written notice to
Seller on or before the expiration of 30 days after the date Seller delivers the
Casualty Notice to Purchaser (and if necessary, the Closing Date shall be
extended to give the parties the full thirty-day period to make such election
and to obtain insurance settlement agreements with Seller’s insurers). Upon any
such termination, the Deposit shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement. If neither Seller
nor Purchaser so terminates this Agreement within said 30-day period, then the
parties shall proceed under this Agreement and close on schedule (subject to
extension of Closing as provided above), and as of Closing Seller shall assign
to Purchaser, without representation or warranty by or recourse against Seller,
all of Seller’s rights in and to any resulting insurance proceeds (including any
rent loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies. For the
purposes of this Agreement, “Material Damage” and “Materially Damaged” means
damage which, in Seller’s reasonable estimation, exceeds $400,000 (in case of
Purchaser’s termination option) or $750,000.00 (in case of Seller’s termination
option) to repair.

6.2.2 Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (a) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

Section 6.3 Condemnation. If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof, Purchaser may, at its option, by
written notice to Seller given within ten days after Seller notifies Purchaser
of such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full ten-day period to make such election),
either: (a) terminate this Agreement, in which case the Deposit shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

ARTICLE 7

CLOSING

Section 7.1 Closing. The consummation of the transaction contemplated herein
(“Closing”) shall mean the recordation of the Deed and other recordable
documents in the Office of the Assistant Registrar of the Land Court of the
State of Hawaii, which shall occur on the Closing Date. Funds shall be deposited
not later than two (2) business days prior to the Closing into and held by
Escrow Agent in a closing escrow account with a bank satisfactory to Purchaser
and Seller. Upon satisfaction or completion of all closing conditions and
deliveries, the parties shall direct Escrow Agent to immediately record and
deliver the closing documents to the appropriate parties and make disbursements
according to the closing statements executed by Seller and Purchaser.

 

PURCHASE AND SALE AGREEMENT – Page 10



--------------------------------------------------------------------------------

Section 7.2 Mutual Condition to Parties’ Obligation to Close. In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1 Loan Assumption and Release.

 

  (a) Purchaser recognizes and agrees that, in connection with a loan (the
“Loan”) made to Seller’s predecessor-in-interest by IXIS Real Estate Capital.
(the “Lender”), the Property presently is encumbered by a Mortgage, Assignment
of Leases and Rents and Security Agreement dated as of September 19, 2005, and
recorded on September 19, 2005 as Document No. 3328441 filed with the Office of
the Assistant Registrar of the Land Court, State of Hawaii (the “Assumed
Mortgage”) and certain other security and related documents in connection with
the Loan (collectively, the “Assumed Encumbrances”). The Loan is evidenced by
that certain promissory note dated September 19, 2005, in the stated principal
amount of Twenty-Two Million Two Hundred Thousand and N0/100 Dollars
($22,200,000) (the “Note” and together with the Assumed Mortgage, the Assumed
Encumbrances and any other documents executed by Seller in connection with the
Loan, the “Assumed Loan Documents”), executed by Seller and payable to the order
of the Lender. On or prior to the Property Information Delivery Date, Seller
agrees that it will make available to Purchaser copies of the Assumed Loan
Documents.

 

  (b) At the Closing, subject to the Lender’s consent and approval as provided
for in this Agreement: (a) Purchaser shall assume Seller’s obligations under the
Note and all of the other Assumed Loan Documents and accept title to the
Property subject to the Assumed Encumbrances, (b) the Lender shall release
Seller, as well as any guarantors and other obligated parties under the Assumed
Loan Documents, from all obligations under the Assumed Loan Documents, except as
otherwise customary (collectively, the foregoing (a) and (b) referred to herein
as the “Loan Assumption and Release”), and (c) Purchaser shall cause to be
recorded all documents necessary to effectuate the Loan Assumption and Release
of record.

 

  (c) Purchaser acknowledges that the Assumed Loan Documents require the
satisfaction by Purchaser of certain requirements as set forth therein to allow
for the Loan Assumption and Release. Accordingly, Purchaser, at its sole cost
and expense and within fifteen (15) days after receipt of the applicable loan
assumption documents from the Seller and application materials (the “Loan
Assumption Application Submittal Deadline”), but in no event earlier than the
expiration of the Due Diligence Period, shall submit a complete application to
Lender for assumption of the Loan together with all documents and information
required in connection therewith (the “Loan Assumption Application”). Purchaser
agrees to notify Seller of its submission to Lender on or before the Loan
Assumption Application Submittal Deadline. Purchaser acknowledges and agrees
that Purchaser is solely responsible for the preparation and submittal of the
Loan Assumption Application, including the collection of all materials,
documents, certificates, financials, signatures, and other items related to
Purchaser that are required to be submitted to Lender in connection with the
Loan Assumption Application. Seller acknowledges and agrees that Seller is
responsible for the submittal to Lender of all materials, documents,
certificates, financials, signatures, and other items related to the Seller that
are required to be submitted to Lender in connection with the Loan Assumption
Application.

 

PURCHASE AND SALE AGREEMENT – Page 11



--------------------------------------------------------------------------------

  (d) Purchaser shall comply with Lender’s reasonable assumption guidelines in
connection with the Loan Assumption and Release, and, to the extent currently
required by Lender under the existing Loan, Purchaser shall cause Alexander &
Baldwin, LLC, a Hawaii limited liability company, to execute and deliver a
customary so-called “non-recourse carve-out” guaranty (which shall be
substantially in the same form and substance as any such guaranties which are a
part of the Assumed Loan Documents), together with a customary environmental
indemnity in favor of Lender. Purchaser shall be responsible at its sole cost
and expense to use commercially reasonable efforts to correct and re-submit any
deficiencies noted by Lender in connection with the Loan Assumption Application
no later than three (3) business days after notification from Lender of such
deficiency. Notwithstanding the foregoing, Purchaser shall not be required to
assume the Loan and Purchaser may terminate this Agreement and receive a refund
of the Deposit if Lender’s approval of the assumption is conditioned upon
material modifications to the current Loan documents which would, without
limitation, increase the interest rate, shorten the maturity date, or require
any form of additional or increased security or cash collateral on the part of
Purchaser beyond what is currently provided for in the Loan documents.

 

  (e) Purchaser shall pay all fees and expenses (including, without limitation,
all servicing fees and charges, transfer fees, assumption fees, title fees and
endorsement fees) imposed or charged by the Lender or its counsel (such fees and
expenses collectively being referred to as the “Lender Fees”), in connection
with the Loan Assumption Application and the Loan Assumption and Release.

 

  (f) Seller shall assign all of its right, title and interest in and to all
reserves, impounds and other accounts held by Lender in connection with the
Loan, and at Closing, Purchaser shall remit to Seller an amount equal to the
balance of such reserves (including, without limitation, the tenant improvement
reserve, capital improvement reserve, tax reserve, and insurance reserve),
impounds and accounts so assigned, except as otherwise set forth in this
Agreement. Additionally, Purchaser shall be responsible for funding any
additional or increased reserves, impounds or accounts required by Lender to be
maintained by Purchaser in connection with the Loan after the Loan Assumption
and Release (collectively, the “Required Loan Fund Amounts”).

 

  (g) Purchaser agrees promptly to deliver to the Lender all documents and
information required by the Assumed Loan Documents, and such other information
or documentation as the Lender reasonably may request, including, without
limitation, financial statements, income tax returns and other financial
information for Purchaser and any required guarantor. Seller agrees that it will
cooperate with Purchaser and Lender, at no cost or expense to Seller, in
connection with Purchaser’s application to Lender for approval of the Loan
Assumption and Release.

 

  (h)

The Loan Assumption and Release upon Closing shall be a condition to Closing
unless waived by Purchaser and Seller. In the event Lender delivers written
notice expressly rejecting the Loan Assumption and Release, then, within five
(5) days after either party’s receipt of such written notice (each party
agreeing to provide promptly a copy of such written notice to the other party
upon receipt), Purchaser and Seller shall terminate this Agreement in writing
due to the failure of said condition, and the Deposit shall be returned to
Purchaser and neither party shall have any further

 

PURCHASE AND SALE AGREEMENT – Page 12



--------------------------------------------------------------------------------

liability hereunder, except for such obligations and indemnities which expressly
survive the termination of this Agreement. In the event Lender has not approved
in writing the Loan Assumption and Release within seventy-five (75) days
following the Effective Date (such Loan Assumption and Release to be effective
upon Closing), either party may, in its sole and absolute discretion, extend the
time in which to obtain Lender’s approval by up to an additional thirty
(30) days by delivering written notice of such extension to the other party;
provided, however, in no event may Closing be extended beyond January 15, 2013.
If neither party elects to extend this Agreement and Purchaser terminates this
Agreement, then the Escrow Agent shall promptly deliver the Deposit to Purchaser
and neither of the parties hereto shall have any further rights or obligations
hereunder except for obligations that specifically survive the termination of
this Agreement. If either party elects to extend and the extension period does
not result in an approval from Lender, or if Lender delivers notice as set forth
above expressly rejecting the Loan Assumption and Release during the extension
period, then within five (5) days after either party’s receipt of such written
notice (each party agreeing to provide promptly a copy of such written notice to
the other party upon receipt) Purchaser and Seller shall terminate this
Agreement in writing due to the failure of said condition, and the Deposit shall
be returned to Purchaser and neither party shall have any further liability
hereunder, except for such obligations and indemnities which expressly survive
the termination of this Agreement.

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Section 10.1 and Section 10.2,
such party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party on or before the Closing Date (or such earlier
date as is provided herein), or elect to close (or to permit any such earlier
termination deadline to pass) notwithstanding the non-satisfaction of such
condition, in which event such party shall be deemed to have waived any such
condition. In the event such party elects to close (or to permit any such
earlier termination deadline to pass), notwithstanding the non-satisfaction of
such condition, said party shall be deemed to have waived said condition, and
there shall be no liability on the part of any other party hereto for breaches
of representations and warranties of which the party electing to close had
knowledge at the Closing.

Section 7.3 Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this
Section 7.3 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or part only by written notice of
such waiver from Seller to Purchaser.

7.3.1 Purchase Price. On or before the Closing Date, Purchaser shall have
delivered to Escrow Agent the full amount of the Purchase Price (taking into
consideration prior deposit of the Deposit and the Assumed Mortgage and all
prorations, credits and adjustments made pursuant to this Agreement), together
with any and all other sums that are to be paid by Purchaser in connection with
the closing of its purchase of the Property, and any other amounts shown as
payable by Purchaser on a settlement statement to be prepared in connection with
the transactions contemplated hereby.

7.3.2 Purchaser’s Performance. Purchaser performing and complying in all
material respects with all of the terms of this Agreement to be performed and
complied with by Purchaser prior to or at the Closing.

 

PURCHASE AND SALE AGREEMENT – Page 13



--------------------------------------------------------------------------------

7.3.3. Purchaser’s Representations and Warranties. On the Closing Date, all of
the representations of Purchaser set forth in this Agreement shall be materially
true, accurate and complete.

Section 7.4 Conditions Precedent Favoring Purchaser. In addition to any other
conditions precedent in favor of Purchaser as may be expressly set forth
elsewhere in this Agreement, Purchaser’s obligations under this Agreement are
subject to the timely fulfillment of the conditions set forth in this
Section 7.4 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only, by written notice
of such waiver from Purchaser to Seller.

7.4.1. Seller’s Performance. Seller performing and complying in all material
respects with all of the terms of this Agreement to be performed and complied
with by Seller prior to or at the Closing.

7.4.2 Seller’s Representations and Warranties. On the Closing Date, all of the
representations and warranties of Seller set forth in Section 4 hereof shall be
materially true, accurate and complete.

7.4.3 Estoppels. Seller shall obtain from all the Major Tenants, and from no
less than 50% of the remaining tenants, estoppel certificates (each, an
“Estoppel Certificate”) on such commercially reasonable form provided by
Purchaser no later than fifteen (15) days prior to the expiration of the Due
Diligence Period, or on such form as is required by any Tenant’s Lease. For
purposes of this Agreement, “Major Tenants” shall mean CVS (defined below and
otherwise known as “Longs Drug Stores”), City Mill, Goodyear Tire & Rubber, Kazi
Restaurants of Hawaii d/b/a Burger King, State of Hawaii, and Waianae Coast
Comprehensive Health Center. If Seller is unable to obtain from any non-major
tenant, then Seller shall substitute for such non-major tenant’s Estoppel
Certificate a Seller estoppel certificate in the form attached hereto as Exhibit
C (the “Seller Estoppel Certificate”), completed, executed and delivered by
Seller; provided, however, the Seller may not provide Seller’s Estoppel
Certificates for more than 50% of the non-major tenants. In the event that
Seller does not deliver the Estoppel Certificates or the Seller Estoppel
Certificates as set forth in this Section, then Purchaser may terminate
Agreement due to the failure of said condition, the Deposit shall be returned to
Purchaser and neither party shall have any further liability hereunder, except
for such obligations and indemnities which expressly survive the termination of
this Agreement.

7.4.4 Approval. On or prior to the expiration of the Due Diligence Period,
Purchaser shall have obtained approval of this transaction from its Board of
Directors.

7.4.5 CVS Caremark Lease. Seller and Purchaser acknowledge that Seller has
entered into a letter of intent dated June 8, 2011, pursuant to which CVS
Caremark (“CVS”) has agreed in principal to expand an additional 3,483 square
feet from its current space of 23,585 square feet. Seller and CVS shall enter
into a binding lease amendment (the “CVS Lease Amendment”) in accordance with
the terms of the letter of intent within seventy-five (75) days following the
Effective Date. In the event Seller and CVS have not entered into the CVS Lease
Amendment within such 75-day period, Seller may extend the time in which to
enter into the CVS Lease Amendment for an additional period of up to thirty
(30) days by delivering written notice of such extension to Purchaser; provided,
however, in no event may Closing be extended beyond January 15, 2013.

Section 7.5 Seller’s Deliveries in Escrow. As of or prior to the Closing Date,
Seller shall deliver in escrow to Escrow Agent the following:

 

PURCHASE AND SALE AGREEMENT – Page 14



--------------------------------------------------------------------------------

7.5.1 Deed. A limited warranty deed in the form of Exhibit D hereto in form
acceptable for recordation under the law of the state where the Property is
located, executed and acknowledged by Seller, conveying to Purchaser Seller’s
interest in the Real Property (the “Deed”);

7.5.2 Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit E attached hereto (the
“Assignment”), executed and acknowledged by Seller, vesting in Purchaser,
Seller’s right, title and interest in and to the property described therein free
of any claims, except for the Permitted Exceptions to the extent applicable;

7.5.3 Conveyance or Transfer Tax Forms or Returns. Such conveyance or transfer
tax forms or returns, if any, as are required to be delivered or signed by
Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.5.4 FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed
by Seller;

7.5.5 HARPTA. A Hawaii Real Property Tax Act affidavit executed by Seller In the
event that Seller shall be unable to deliver a HARPTA Certificate, Purchaser
shall withhold from the sales proceeds payable to Seller at Closing such amount
as is required by state taxing authorities for purposes of income tax
withholding, and pay such amounts to the proper authorities.

7.5.6 Tax Clearance Certificate. A Tax Clearance Certificate issued by the State
of Hawaii Department of Taxation.

7.5.7 Bulk Sales Report. A Bulk Sales Report in the form required under
applicable law, certified by the Hawaii Department of Taxation that Seller has
not outstanding tax obligation.

7.5.8 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

7.5.9 Assumed Mortgage Loan. Any documents required to be executed by Seller in
connection with the Loan and the Assumed Mortgage.

7.5.10 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement and issuance of the title insurance
policy to Purchaser (provided, however, no such additional document shall expand
any obligation, covenant, representation or warranty of Seller or result in any
new or additional obligation, covenant, representation or warranty of Seller
under this Agreement beyond those expressly set forth in this Agreement).

Section 7.6 Purchaser’s Deliveries in Escrow. As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

7.6.1 Conveyance or Transfer Tax Forms or Returns. Such conveyance or transfer
tax forms or returns, if any, as are required to be delivered or signed by
Purchaser by applicable state and local law in connection with the conveyance of
Real Property;

 

PURCHASE AND SALE AGREEMENT – Page 15



--------------------------------------------------------------------------------

7.6.2 Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

7.6.3 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

Section 7.7 Closing Statements. As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Escrow Agent executed closing statements consistent
with this Agreement in the form required by Escrow Agent (copies shall be
sufficient).

Section 7.8 Purchase Price. At or before 3:00 p.m. local time on the date that
is two (2) business days prior to the Closing Date, Purchaser shall deliver to
Escrow Agent the Purchase Price, less any portion of the Deposit that is applied
to the Purchase Price, plus or minus applicable prorations, in immediate,
same-day U.S. federal funds wired for credit into Escrow Agent’s escrow account,
which funds must be delivered in a manner to permit Escrow Agent to deliver good
funds to Seller or its designee on the Closing Date (and, if requested by
Seller, by wire transfer); in the event that Escrow Agent is unable to deliver
good funds to Seller or its designee on the Closing Date, then the closing
statements and related prorations will be revised as necessary.

Section 7.9 Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

Section 7.10 Delivery of Books and Records. After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession or control: Lease
Files; maintenance records and warranties; plans and specifications; licenses,
permits and certificates of occupancy; copies or originals of all books and
records of account, contracts, and copies of correspondence with Tenant and
suppliers; all advertising materials; booklets; and keys.

Section 7.11 Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to Tenant immediately after the Closing, a notice
regarding the sale in a form mutually agreed by the parties in their reasonable
discretion, or such other form as may be required by applicable state law. This
obligation on the part of Purchaser shall survive the Closing.

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

Section 8.1 Prorations. At Closing, the following items shall be prorated as of
12:01 a.m. on the date of Closing with all items of income and expense for the
Property being borne by Purchaser from and after (and including) the date of
Closing: Tenant Receivables (defined below), and, to the extent not passed
through to the Tenants under the Leases, other items, including, without
limitation, income and rents that have been collected by Seller as of Closing;
fees and assessments; prepaid expenses and obligations under Service Contracts;
accrued operating expenses; real and personal ad valorem taxes; and any
assessments by private covenant for the then-current calendar year of Closing.
Specifically, the following shall apply to such prorations and to post-Closing
collections of Tenant Receivables: Rents due from the Tenants under the Leases
and operating expenses and/or taxes payable by the Tenants under the Leases
(collectively, “Tenant Receivables”) and not collected by Seller as of Closing
shall not be prorated between Seller and Purchaser at Closing but shall be
apportioned on the basis of the period for which the same is payable and if, as
and when collected, as follows:

 

PURCHASE AND SALE AGREEMENT – Page 16



--------------------------------------------------------------------------------

    (a)    Tenant Receivables and other income received from the Tenants under
the Leases after Closing shall be applied in the following order of priority:
(A) first, to payment of the current Tenant Receivables then due for the month
in which the Closing Date occurs, which amount shall be apportioned between
Purchaser and Seller as of the Closing Date as set forth in Section 8.1 hereof
(with Seller’s portion thereof to be delivered to Seller); (B) second, to Tenant
Receivables first coming due after Closing and applicable to the period of time
after Closing, which amount shall be retained by Purchaser; (C) third, to
payment of Tenant Receivables first coming due after Closing but applicable to
the period of time before Closing, including, without limitation, the Tenant
Receivables described in Section 8.1(b) below (collectively, “Unbilled Tenant
Receivables”), which amount shall be delivered to Seller; and (D) thereafter, to
delinquent Tenant Receivables which were due and payable as of Closing but not
collected by Seller as of Closing (collectively, “Uncollected Delinquent Tenant
Receivables”), which amount shall be delivered to Seller. Notwithstanding the
foregoing, Seller shall have the right to pursue the collection of Uncollected
Delinquent Tenant Receivables for a period of one year after Closing without
prejudice to Seller’s rights or Purchaser’s obligations hereunder, provided,
however, Seller shall have no right to cause any such Tenant to be evicted or to
exercise any other “landlord” remedy (as set forth in Tenant’s Lease) against
such tenant other than to sue for collection. Any sums received by Purchaser to
which Seller is entitled shall be held in trust for Seller on account of such
past due rents payable to Seller, and Purchaser shall remit to Seller any such
sums received by Purchaser to which Seller is entitled within ten business days
after receipt thereof less reasonable, actual costs and expenses of collection,
including reasonable attorneys’ fees, court costs and disbursements, if any.
Seller expressly agrees that if Seller receives any amounts after the Closing
Date which are attributable, in whole or in part, to any period after the
Closing Date, Seller shall remit to Purchaser that portion of the monies so
received by Seller to which Purchaser is entitled within ten business days after
receipt thereof. With respect to Unbilled Tenant Receivables, Purchaser
covenants and agrees to (i) bill the same when billable and (ii) cooperate with
Seller to determine the correct amount of operating expenses and/or taxes due.
The provisions of this Section 8.1(a) shall survive the Closing.

    (b)    Without limiting the generality of the requirements of
Section 8.1(a)(C) above, if the final reconciliation or determination of
operating expenses and/or taxes due under the Lease shows that a net amount is
owed by Seller to Purchaser, said amount shall be paid by Seller to Purchaser
within ten business days of such final determination under the Lease. If the
final determination of operating expenses and/or taxes due under the Lease shows
that a net amount is owed by Purchaser to Seller, Purchaser shall, within ten
business days of such final determination, remit said amount to Seller.
Purchaser agrees to receive and hold any monies received on account of such past
due expenses and/or taxes in trust for Seller and to pay same promptly to Seller
as aforesaid. The provisions of this Section 8.1(b) shall survive the Closing.

Section 8.2    Leasing Costs. Seller agrees to pay or discharge at or prior to
Closing all leasing commissions, costs for tenant improvements, lease buyout
costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce the Tenants to enter into
the Leases or Lease renewals or extensions (collectively, “Leasing Costs”) that
are due and payable in respect of the CVS (Longs) and Mobi PCS leases
(regardless when payable) and, in respect of all other Leases, due and payable
prior to Closing with respect to the Leases in force as of or prior to the
Effective Date; provided, however, that Seller shall have no obligation to pay,
and as of Closing Purchaser shall assume the obligation to pay, all Leasing
Costs (other than those in respect of the CVS (Longs) and Mobi

 

PURCHASE AND SALE AGREEMENT – Page 17



--------------------------------------------------------------------------------

PCS leases) payable with respect to any option to renew or option to expand that
has not been exercised prior to the Effective Date, which obligation shall
survive the Closing. Additionally, as of Closing, Purchaser shall assume
Seller’s obligations for (a) Leasing Costs that are due and payable after
Closing with respect to the Leases (other than those in respect of the CVS
(Longs) and Mobi PCS leases) in force as of or prior to the Effective Date, and
(b) Leasing Costs incurred with respect to the Leases (other than those in
respect of the CVS (Longs) and Mobi PCS leases) and Lease renewals and
extensions executed subsequent to the Effective Date.

Section 8.3 Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

Section 8.4 Final Adjustment After Closing. If final bills are not available or
cannot be issued prior to Closing for any item being prorated hereunder, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within 30 days of written notice. All such rights and
obligations shall survive the Closing.

Section 8.5 Tenant Deposits. All Tenant security deposits shall be transferred
or credited to Purchaser at Closing. Seller shall have no right to apply
security deposits against delinquent amounts unpaid by Tenants. As of the
Closing, Purchaser shall assume Seller’s obligations related to Tenant security
deposits, but only to the extent they are credited or transferred to Purchaser.

Section 8.6 Commissions. Seller shall be responsible to Broker for a real estate
sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker. Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by Seller
to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Any cooperating
broker shall not be an affiliate, subsidiary or related in any way to Purchaser.
Other than as stated above in this Section 8.6, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby, and each agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Seller or Purchaser, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing. Seller acknowledges that Purchaser is a
licensed real estate broker in the State of Hawaii.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

Section 9.1 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that, as of the Effective Date:

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

 

PURCHASE AND SALE AGREEMENT – Page 18



--------------------------------------------------------------------------------

9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that is binding on Seller which is in conflict
with this Agreement. To Seller’s knowledge, there is no litigation, action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement, except as set forth on Schedule 9.1.2 attached
hereto.

9.1.3 Notices from Governmental Authorities. Seller has not received from any
governmental authority written notice of any material violation of any laws
applicable (or alleged to be applicable) to the Real Property, or any part
thereof, that has not been corrected.

9.1.4 Taxes. There are no delinquent taxes or assessments levied upon the
Property which have not been paid.

9.1.5 Assumed Mortgage Loan. To Seller’s actual knowledge, as of the date
hereof, the outstanding principal balance of the Loan is approximately
$19,817,958.16, and all interest has been paid through the end of the
immediately preceding month. There are no material defaults under the Loan.

9.1.6 Environmental. To Seller’s actual knowledge, except as disclosed in that
certain Phase I Environmental Site Assessment, prepared by Global Realty
Services, dated August 26, 2009, there has been no leaching, leaking,
discharging, emissions, escapes, spilling, or release on, onto or into, and no
production, disposal, storage or installation on the Property (including,
without limitation, the soil, surface water, or ground water thereof) caused by
Seller, or, to Seller’s actual knowledge, by any third party, of: (i) any
“hazardous substance” or “pollutant or contaminate” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. § 9601 et. seq. (“CERCLA”); (ii) any asbestos containing
materials; (iii) any radioactive materials; or (iv) any Hazardous Materials or
other waste, material, pollutant or substance declared hazardous or toxic or
otherwise regulated under Federal or Hawaii law or regulations. To Seller’s
actual knowledge, there is no proceeding or inquiry by any governmental agency
or before any court with respect to any Hazardous Materials affecting the
Property. To Seller’s actual knowledge, the Property is not subject to any
federal, state or local “superfund” lien, proceeding, claim, liability or
action, or threat or likelihood thereof, for the cleanup, removal or remediation
of any such Hazardous Material from the Property. To Seller’s actual knowledge,
the Property has not been listed on any list of potential or verified hazardous
waste sites maintained by the United States, the State of Hawaii or any
administrative agency thereof. To Seller’s actual knowledge, there are no
surface impoundments, lagoons, waste piles, injection wells, underground storage
areas, or other man-made facilities located on the Property that may have
accommodated Hazardous Materials. To Seller’s actual knowledge, no portion of
the Property has been used as a dump or landfill or consists of filled-in land,
there are no and have not been any buried, partially buried, above-ground or
other tanks, storage vessels, drums or containers located on the Property, and
any underground storage tank facility, as that term is defined at 42 U.S.C.
§ 6991(i), previously located on the Property has been removed in compliance
with the closure rules established in such federal regulations or relevant state
law or regulations. To Seller’s actual knowledge, there has never been a spill,
leak, discharge, emission, escape, leaching or disposal of the contents of any
underground storage tank located on the Property into ground water, surface
water or subsurface soils. To the extent that Seller has utilized, stored,
delivered for disposal, disposed of or transported any wastes, whether hazardous
or not, to Seller’s actual knowledge, such utilization, storage, disposal or
transporting has been in compliance with the then applicable laws, rules,
regulations and ordinances and the common law and so as not to give rise to any
reporting, remediation or clean-up obligation under any currently applicable
law, rule, regulation or ordinance or the common law. Seller has no contracts
with any hazardous waste haulers for the disposal of any hazardous waste from
the Property.

 

PURCHASE AND SALE AGREEMENT – Page 19



--------------------------------------------------------------------------------

9.1.7 Leases. Seller has not entered into any leases other than the Leases in
effect for the Property, true and correct copies of which shall be delivered to
Purchaser. Seller is not in default under the Leases, and to Seller’s knowledge,
none of the tenants is in default and there is no condition or circumstance
that, with the giving of notice or the passage of time or both, would constitute
a tenant default under any Lease. Except as set forth in the Leases, Seller has
granted no rights of first refusal relating to the Property. Seller has received
no request from any Tenant to reduce or offset the payment of rental under the
Leases.

9.1.8 Service Contracts. The list of Service Contracts attached hereto is a
true, correct, and complete list of all Service Contracts. To Seller’s
knowledge, no party to any Service Contract is in default thereunder.

9.1.6 Zoning. To Seller’s knowledge, the Property is properly zoned for its
current use. There is no pending, or to the best of Seller’s knowledge,
threatened request, application or proceeding to alter or restrict the zoning or
other use restrictions applicable to the Property; to the best of Seller’s
knowledge, there is no plan, study or effort by any governmental authority or
agency or any private party or entity that in any way affects or would affect
the authorization of the current use and operation of the Property.

Section 9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a corporation in good standing in the State of Hawaii and is
qualified to do business in the state in which the Real Property is located.
Purchaser has the full right and authority and, except as expressly stated
herein, has obtained any and all consents required to enter into this Agreement
and to consummate or cause to be consummated the transactions contemplated
hereby. This Agreement has been, and all of the documents to be delivered by
Purchaser at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Purchaser, enforceable in accordance with their terms.

9.2.2 Conflicts and Pending Action. There is no agreement to which Purchaser is
a party or to Purchaser’s knowledge binding on Purchaser which is in conflict
with this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

9.2.3 ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
Purchaser’s assets do not constitute “plan assets” within the meaning of the
“plan asset regulations” (29.C.F.R. Section 2510.3-101), and Purchaser’s
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

Section 9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of twelve months (the “Survival Period”). Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual present and
conscious awareness or knowledge of Steven Corea (whether one or more, “Seller’s
Representatives”), without any duty of inquiry or investigation; provided that
so qualifying Seller’s knowledge shall in no event give rise

 

PURCHASE AND SALE AGREEMENT – Page 20



--------------------------------------------------------------------------------

to any personal liability on the part of Seller’s Representatives, or any of
them, or any other officer or employee of Seller, on account of any breach of
any representation or warranty made by Seller herein. Seller represents and
warrants that Seller’s Representatives are those representatives of Seller
having all material knowledge with respect to the Property. Said terms do not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
persons do not have but could have obtained through further investigation or
inquiry. No broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller. Each party shall have the
right to bring an action against the other on the breach of a representation or
warranty hereunder, but only on the following conditions: (a) the party bringing
the action for breach gives written notice of such breach to the other party
before the end of the Survival Period, and files such action on or before the
first day following the second anniversary of the Closing Date, and (b) neither
party shall have the right to bring a cause of action for a breach of a
representation or warranty unless the damage to such party on account of such
breach (individually or when combined with damages from other breaches) equals
or exceeds $10,000.00. Notwithstanding any other provision of this Agreement,
any agreement contemplated by this Agreement, or any rights which Purchaser
might otherwise have at law, equity, or by statute, whether based on contract or
some other claim, Purchaser agrees that any liability of Seller to Purchaser
will be limited to $2.000,000. The provisions of this Section 9.3 shall survive
the Closing as set forth herein. Any breach of a representation or warranty that
occurs prior to Closing shall be governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

Section 10.1 Seller’s Remedies. If Purchaser fails to consummate the purchase of
the Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Purchaser’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) business day
after written notice thereof from Seller or the Closing Date (except no notice
or cure period shall apply if Purchaser fails to consummate the purchase of the
Property hereunder), Seller shall be entitled, as its sole remedy (except as
provided in Section 4.10, Section 8.6, Section 10.3 and Section 10.4 hereof), to
terminate this Agreement and recover the Deposit as liquidated damages and not
as penalty, in full satisfaction of claims against Purchaser hereunder. Seller
and Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Deposit is a fair estimate of
those damages which has been agreed to in an effort to cause the amount of such
damages to be certain.

Section 10.2 Purchaser’s Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Purchaser to
perform hereunder, or if prior to Closing any one or more of Seller’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) business day
after written notice thereof from Purchaser or the Closing Date (except no
notice or cure period shall apply if Seller fails to consummate the sale of the
Property hereunder), Purchaser may pursue all remedies available at law or in
equity. IN NO EVENT SHALL SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS,
OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE.

 

PURCHASE AND SALE AGREEMENT – Page 21



--------------------------------------------------------------------------------

Section 10.3 Attorneys’ Fees. In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys’ fees,
incurred in connection with such claims.

Section 10.4 Other Expenses. If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees or charges due to
Escrow Agent for holding the Deposit as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

Section 11.1 Disclaimers By Seller. Except as expressly set forth in this
Agreement or in documents executed at Closing, it is understood and agreed that
Seller and Seller’s agents or employees have not at any time made and are not
now making, and they specifically disclaim, any warranties, representations or
guaranties of any kind or character, express or implied, with respect to the
Property, including, but not limited to, warranties, representations or
guaranties as to (a) matters of title (other than Seller’s warranty of title to
be contained in the Deed), (b) environmental matters relating to the Property or
any portion thereof, including, without limitation, the presence of Hazardous
Materials in, on, under or in the vicinity of the Property, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Property or any portion
thereof is affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard,
(e) drainage, (f) soil conditions, including the existence of instability, past
soil repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (n) the existence or non-existence of underground
storage tanks, surface impoundments, or landfills, (o) any other matter
affecting the stability and integrity of the Property, (p) the potential for
further development of the Property, (q) the merchantability of the Property or
fitness of the Property for any particular purpose, (r) the truth, accuracy or
completeness of the Property Documents, (s) tax consequences, or (t) any other
matter or thing with respect to the Property.

Section 11.2 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement, Purchaser has not relied and will not rely on, and Seller has not
made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a

 

PURCHASE AND SALE AGREEMENT – Page 22



--------------------------------------------------------------------------------

knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. If this Agreement is not terminated prior to the expiration of the
Due Diligence Period, Purchaser acknowledges that Seller has afforded Purchaser
a full opportunity to conduct such investigations of the Property as Purchaser
deemed necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon Closing, Purchaser shall assume the risk that adverse matters, including,
but not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Purchaser’s inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE DEED,
SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS
WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED
WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER HAS NOT, DOES NOT, AND WILL
NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS SUBSTANCES
INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. PURCHASER ACKNOWLEDGES
THAT PURCHASER IS A SOPHISTICATED PURCHASER FAMILIAR WITH THIS TYPE OF PROPERTY
AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT AND
CLOSING DOCUMENTS, PURCHASER WILL BE ACQUIRING THE PROPERTY “AS IS AND WHERE IS,
WITH ALL FAULTS”, IN ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO NORMAL
WEAR AND TEAR AND PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND
CONDITIONS MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. PURCHASER SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO
ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE TERMS AND
CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING, AND NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY
MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO IN THIS AGREEMENT.

 

PURCHASE AND SALE AGREEMENT – Page 23



--------------------------------------------------------------------------------

Section 11.3 “Hazardous Materials” Defined. For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

Section 11.4 Indemnity. Purchaser agrees to indemnify, defend and hold Seller
harmless of and from any and all liabilities, claims, demands, and expenses of
any kind or nature which arise or accrue after Closing and which are in any way
related to the ownership, maintenance, or operation of the Property by Purchaser
and its successors and assigns, including, without limitation, in connection
with Hazardous Materials. Seller agrees to indemnify, defend and hold Purchaser
harmless of and from any and all liabilities, claims, demands, and expenses of
any kind or nature which arise or accrue before Closing and which are in any way
related to the ownership, maintenance, or operation of the Property by Seller
and its predecessors, including, without limitation, in connection with
Hazardous Materials.

Section 11.5 Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall not be incorporated into the Deed.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
upon the following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) all of
the Deposit must have been delivered in accordance herewith, (c) the assignee of
Purchaser shall assume all obligations of Purchaser hereunder, but Purchaser
shall remain primarily liable for the performance of Purchaser’s obligations,
and (d) a copy of the fully executed written assignment and assumption agreement
shall be delivered to Seller at least ten days prior to Closing.

Section 12.2 Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

Section 12.3 Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

Section 12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

 

PURCHASE AND SALE AGREEMENT – Page 24



--------------------------------------------------------------------------------

Section 12.5 Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

Section 12.6 Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

Section 12.7 Time. Time is of the essence in the performance of this Agreement.

Section 12.8 Confidentiality. Neither Seller nor Purchaser shall make any public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties before Closing, without the prior written
specific consent of the other party; provided, however, that Purchaser may make
disclosure of this Agreement to its Permitted Outside Parties, subject to the
provisions of Section 4.7, as necessary to perform its obligations hereunder and
as may be required under laws or regulations applicable to Purchaser. This
Section 12.8 shall survive the Closing or any earlier termination hereof.

Section 12.9 Litigation and Venue. In the event there is any litigation arising
out of this Agreement, the prevailing party shall be entitled to recover all
costs incurred in connection therewith including, but not limited to, attorneys’
fees and costs incurred on appeal. The venue of any litigation arising out of
this Agreement shall be in Honolulu, Hawaii.

Section 12.10 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission during normal
business hours in Hawaii with a confirmation copy delivered by another method
permitted under this Section 12.10, or (e) by electronic mail addressed to the
electronic mail address set forth in Section 1.3 for the party to be notified
with a confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for facsimile and electronic mail notices as described above, no notice
hereunder shall be effective if sent or delivered by electronic means. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Notices given by counsel to the
Purchaser shall be deemed given by Purchaser and notices given by counsel to the
Seller shall be deemed given by Seller.

Section 12.11 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction—to the effect that any ambiguities are to be resolved against
the drafting party—shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

PURCHASE AND SALE AGREEMENT – Page 25



--------------------------------------------------------------------------------

Section 12.12 Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time in the state in which the Real Property is located.

Section 12.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile (or
.pdf transmitted via e-mail) counterparts of the signature pages, provided that
executed originals thereof are forwarded to the other party on the same day by
any of the delivery methods set forth in Section 12.9 other than facsimile or
e-mail.

Section 12.14 No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 12.14 shall survive any termination of this Agreement
as a surviving obligation.

Section 12.15 Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

Section 12.16 Discharge of Obligations. The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

Section 12.17 No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

Section 12.18 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.19 Like-Kind Exchange. Purchaser or Seller hereby reserve the right
to structure the transactions contemplated herein as a like-kind exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended. In
such event the party so exchanging shall have the right to assign its interest
in this Agreement to a qualified exchange intermediary of its choosing to effect
such exchange.

 

PURCHASE AND SALE AGREEMENT – Page 26



--------------------------------------------------------------------------------

The party not so exchanging shall sign a customary assignment and/or notice of
assignment, such as but not limited to the forms attached hereto as Exhibit F,
and such other documents as are reasonably necessary to effect such an exchange;
provided however, all such actions shall be at no cost or expense to the
non-exchanging party, if any, and shall not otherwise affect the term of this
Agreement.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

PURCHASE AND SALE AGREEMENT – Page 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER:

   

TNP SRT WAIANAE MALL, LLC,

a Delaware limited liability company

Date executed by Seller

   

By:

 

TNP Secured Holdings, LLC,

a Delaware limited liability company

        Its Member      

By:

 

TNP Strategic Retail Operating Partnership, LP,

a Delaware limited partnership

Its Member

       

By:

 

TNP Strategic Retail Trust, Inc.,

a Maryland corporation

Its General Partner

          By:   /s/ Anthony W. Thompson           Name:   Anthony W. Thompson  
        Its:   CEO

PURCHASER:

   

A & B PROPERTIES, INC.,

a Hawaii corporation

Date executed by Purchaser

   

By:

 

/s/ Lance K. Parker

    Name:  

Lance K. Parker

10/10/12

    Title:  

Vice President

    By:  

/s/ Alyson J. Nakamura

    Name:  

Alyson J. Nakamura

    Title:  

Secretary

 

 

PURCHASE AND SALE AGREEMENT – Page 28